UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-7156


AZANIAH BLANKUMSEE,

                 Plaintiff - Appellant,

          v.

DEPARTMENT OF CORRECTIONS; BOBBY SHEARIN, Warden of NBCI; A.
RODERICK,   Case  Management   Manager;  S.   JOHNSON,  Case
Management Specialist,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:13-
cv-02507-PWG)


Submitted:   December 16, 2014                Decided:   December 18, 2014


Before DUNCAN     and   DIAZ,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Azaniah Blankumsee, Appellant Pro Se. Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Azaniah Blankumsee appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                                   We

have   reviewed         the     record      and      find      no    reversible      error.

Accordingly,       we    deny     Blankumsee’s           motion     for    appointment     of

counsel and affirm for the reasons stated by the district court.

Blankumsee    v.    Dep’t       of    Corr.,       No.    8:13-cv-02507-PWG        (D.    Md.

filed July 22, 2014; entered July 23, 2014).                              We dispense with

oral   argument         because      the    facts        and   legal      contentions     are

adequately    presented         in    the    materials         before      this   court   and

argument would not aid the decisional process.



                                                                                   AFFIRMED




                                               2